Case: 1:19-cv-05392 Document #: 69-8 Filed: 12/04/20 Page 1 of 2 PagelD #:870

 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

 

CHANDRA V. BROWN-DAVIS, et al.,
on behalf of themselves and all others

similarly situated,
Case No. 1:19-—ev—05392

Hon. Charles R. Norgle

)

)

)

)

)

Plaintiffs, )

)

v. )
)

WALGREEN CO. et al. )
)

)

Defendants.
DECLARATION OF SHERRI NELSON IN SUPPORT OF PLAINTIFFS’ MOTION
FOR CLASS CERTIFICATION

I, Sherri Nelson, declare under penalty of perjury, pursuant to 28 U.S.C. § 1746, that
the following is true and correct:

Ly I am one of the named Plaintiffs in the above-captioned action.

2s I submit this Declaration in support of Plaintiffs’ Motion for Class Certification.
I have personal knowledge of the matters stated herein and, if called upon, I could and would
competently testify thereto.

3. I was employed by defendant Walgreen, Co. (“Walgreen”) from approximately
1988 until July 2019, and I was a participant in the Walgreen Profit-Sharing Retirement Plan
(the “Plan”). During the proposed Class Period, I invested in the Northern Trust Focus 2020
Fund and the Northern Trust Focus 2025 Fund.

4, I understand this case is a class action lawsuit on behalf of participants in the
Plan against Walgreen and other defendants to recover losses caused by Defendants’ breaches

of fiduciary duty. I understand that the proposed class is defined as follows:
Case: 1:19-cv-05392 Document #: 69-8 Filed: 12/04/20 Page 2 of 2 PagelD #:871

All participants and beneficiaries of the Plan who invested in any of the
following Northern Trust Focus Target Retirement Trusts (collectively, the
“Challenged Funds”) from January 1, 2014 through the date of judgment
(the “Class Period”), excluding the Walgreen Defendants, any of their
directors, and any officers or employees of the Walgreen Defendants with
responsibility for the Plan’s investment or administrative functions:

Northern Trust Focus 2020 Fund,
Northern Trust Focus 2025 Fund,
Northern Trust Focus 2030 Fund,
Northern Trust Focus 2035 Fund,
Northern Trust Focus 2040 Fund,
Northern Trust Focus 2045 Fund,
Northern Trust Focus 2050 Fund,
Northern Trust Focus 2055 Fund.

5. I understand that in the event of any recovery in this case, recovery will be
divided among Plan participants based on losses to their Plan accounts as ordered by the Court.

6. I have actively participated in this action to date. Among other things, I
reviewed the allegations in the Complaint and provided information to my counsel; preserved
relevant documents and provided documents to counsel; and communicated with my counsel
in order to stay informed about the case.

7. I am willing to undertake the responsibilities required of me as a class
representative, including producing documents, being deposed, participating in any mediations
and testifying at trial, if necessary.

8. In the event that I am appointed as a class representative, I will represent the
interests of the other class members as I would my own. I recognize and accept that any
resolution of the lawsuit, such as by settlement or dismissal, is subject to court approval and
will be in the best interests of the class as a whole. I have no known conflicts of interest with
other Plan participants.

I declare under penalty of perjury that the foregoing is true and correct.
Dec Xu

~“ Sherri Nelson

DATED: December =2 2020.

 
